Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in respond to Applicant’s argument filed on 02/23/2021.
Status of claims
Claims 1-21 are pending. Claims 1-13 and 15-21 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 FR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via email on 03/04/2021 by the applicant Mr. Daniel Kwok (Reg. No. 69,042). 

The application has been amended as follows:

1.	(Currently Amended) A system, comprising:
a non-transitory memory; and
one or more hardware processors coupled with the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising:
segmenting an image into a plurality of image segments;

deriving attributes associated with unobfuscated data in a subset of image segments in the plurality of image segments; 
determining a layout of the image based on the unobfuscated data in the subset of image segments and relative positions of the subset of image segments within the image; 
generating restored data for the obfuscated data based on the layout of the image and the derived attributes associated with the unobfuscated data[[.]];
determining that the image comprises transaction data associated with one or more electronic transactions based on the restored data; and
configuring a risk engine to assess a risk level of incoming electronic transaction requests based at least in part on the transaction data.

2.	(Previously Presented) The system of claim 1, wherein the derived attributes comprise at least one of a data type associated with the unobfuscated data, a font type associated with the unobfuscated data, a font size associated with the unobfuscated data, or a particular character existing in the unobfuscated data.

3.	(Original) The system of claim 1, wherein the operations further comprise:
determining a first data obfuscation algorithm used to generate the obfuscated data; and
selecting, from a plurality of data restoration algorithms, a first data restoration algorithm corresponding to the first data obfuscation algorithm.

4.	(Previously Presented) The system of claim 3, wherein the obfuscated data is first obfuscated data, wherein the restored data is first restored data, and wherein the operations further comprise:
determining that a second image segment in the plurality of image segments comprises second obfuscated data;

selecting, from the plurality of data restoration algorithms, a second data restoration algorithm corresponding to the second data obfuscation algorithm; and
generating second restored data for the second obfuscated data using the second data restoration algorithm based on the layout of the image and the derived attributes.

5.	(Previously Presented) The system of claim 3, wherein the operations further comprise extracting metadata from the image, wherein the first data restoration algorithm is selected from the plurality of data restoration algorithms based at least in part on the extracted metadata.

6.	(Original) The system of claim 5, wherein the metadata comprises data indicating a computing environment in which the image was captured and/or edited.


7.	(Previously Presented) The system of claim 3, wherein the determining the first data obfuscation algorithm used to generate the obfuscated data comprises:
calculating a variance measure based on pixel data in the first image segment; and
determining that the variance measure is within a predetermined variance range corresponding to a blurriness measure.

8.	(Previously Presented) The system of claim 3, wherein the determining the first data obfuscation algorithm used to generate the obfuscated data comprises:
calculating a standard deviation based on pixel data within the first image segment; and


9.	(Original) The system of claim 1, wherein the operations further comprise modifying an authentication setting associated with a user account based at least in part on the restored data.

10.	(Currently Amended) A method comprising:
segmenting, by one or more hardware processors, an image into a plurality of image segments;
determining, by the one or more hardware processors, that at least a first image segment in the plurality of image segments comprises obfuscated data;
deriving, by the one or more hardware processors, attributes associated with unobfuscated data in a subset of image segments in the plurality of image segments;
determining, by the one or more hardware processors, a layout of the image based on the unobfuscated data in the subset of image segments and relative positions of the subset of image segments within the image; 
generating, by the one or more hardware processors, restored data for the obfuscated data based on the layout of the image and the derived attributes[[.]];
determining that the image comprises transaction data associated with one or more electronic transactions based on the restored data; and
configuring a risk engine to assess a risk level of incoming electronic transaction requests based at least in part on the transaction data.

11.	(Previously Presented) The method of claim 10, further comprising:
determining a computing environment in which the image was captured and/or edited.

12.	(Previously Presented) The method of claim 11, further comprising extracting metadata from the image, wherein the computing environment is determined based on the extracted metadata.

13.	(Previously Presented) The method of claim 11, wherein the restored data is generated further based on the computing environment.

14.	(Canceled) 

15.	(Previously Presented) The method of claim 10, wherein the derived attributes comprise at least one of a data type associated with the unobfuscated data, a font type associated with the unobfuscated data, or a font size associated with the unobfuscated data.

16.	(Currently Amended) A non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising:
segmenting an image into a plurality of image segments;
determining that at least a first image segment in the plurality of image segments comprises obfuscated data;
analyzing unobfuscated data in a subset of image segments in the plurality of image segments;
deriving attributes associated with the unobfuscated data based on the analyzing; 
determining a layout of the image based on the unobfuscated data in the subset of image segments and relative positions of the subset of image segments within the image; 
generating restored data for the obfuscated data based on the layout of the image ;
determining that the image comprises transaction data associated with one or more electronic transactions based on the restored data; and
configuring a risk engine to assess a risk level of incoming electronic transaction requests based at least in part on the transaction data.



18.	(Previously Presented) The non-transitory machine-readable medium of claim 16, wherein the image corresponds to a webpage associated with a service provider.

19.	(Previously Presented) The non-transitory machine-readable medium of claim 16, wherein the derived attributes comprise at least one of a data type associated with the unobfuscated data, a font type associated with the unobfuscated data, a font size associated with the unobfuscated data, or a particular character existing in the unobfuscated data.

20.	(Previously Presented) The non-transitory machine-readable medium of claim 16, wherein the operations further comprise:
determining a data obfuscation algorithm used to generate the obfuscated data; and
selecting, from a plurality of data restoration algorithms, a data restoration algorithm corresponding to the data obfuscation algorithm.

21.	(New) The non-transitory machine-readable medium of claim 16, wherein the operations further comprise modifying an authentication setting associated with a user account based at least in part on the restored data.

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the prior arts of record individually or in combination explicitly teach or fairly suggest the each and every claimed limitation of the current invention as amended by the applicant, especially the independent claim include “segmenting an image into multiple image 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438.  The examiner can normally be reached on Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVANS DESROSIERS/Primary Examiner, Art Unit 2491